Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 1 of 15 Page ID #:1



  1 Marc E. Hankin (SBN 170505)
    marc@hankinpatentlaw.com
  2 Anooj Patel (SBN 300297)
    Anooj@hankinpatentlaw.com
  3 HANKIN PATENT LAW APC
    12400 Wilshire Blvd., Suite 1265
  4 Los Angeles, CA 90025
    Telephone: 310.979.3600
  5 Facsimile: 310.979.3603
  6 Matthew M. Wawrzyn (Pro Hac Vice To Be Filed)
    matt@wawrzynlaw.com
  7 WAWRZYN LLC
    2700 Patriot Blvd, Suite 250
  8 Glenview, IL 60026
    Telephone: 847.656.5848
  9
    Attorneys for VDPP LLC
 10
 11
                             UNITED STATES DISTRICT COURT
 12
                           CENTRAL DISTRICT OF CALIFORNIA
 13
 14
      VDPP LLC,                            Case No. 5:19-CV-2019
 15
                    Plaintiff,             COMPLAINT FOR PATENT
 16                                        INFRINGMENT
 17          v.

 18 TTE TECHNOLOGY, INC.
    d/b/a TCL USA,                         JURY TRIAL DEMANDED
 19
               Defendant.
 20
 21
 22
 23
 24
 25
 26
 27
 28
      Complaint for Patent Infringement   -1-                 Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 2 of 15 Page ID #:2



  1                                   Jurisdiction and Venue
  2          1.     This action arises under the patent laws of the United States, 35 U.S.C.
  3 §§ 101 et seq. This Court has subject matter jurisdiction over this action under 28
  4 U.S.C. §§ 1331 and 1338(a).
  5          2.     This Court may exercise personal jurisdiction over TCL. TCL
  6 conducts continuous and systematic business in California and in this District.
  7 TCL’s principal place of business is located in this District. These patent-
  8 infringement claims arise directly from TCL’s continuous and systematic activity in
  9 this District. In short, this Court’s exercise of jurisdiction over TCL would be
 10 consistent with the California long-arm statute and traditional notions of fair play
 11 and substantial justice. Venue is proper in this District pursuant to 28 U.S.C. §
 12 1400(b).
 13                                          Parties
 14          3.     Plaintiff VDPP LLC (“VDPP”) is a limited liability company
 15 organized under the laws of Oregon with a principal place of business located in
 16 Corvallis, Oregon.
 17          4.     Defendant TTE Technology, Inc. d/b/a TCL USA (“TCL”) is a
 18 corporation organized under the laws of Delaware with a principal place of business
 19 located in Corona, California.
 20                  Count 1 – Infringement of U.S. Patent No. 10,021,380
 21          5.     VDPP is the exclusive owner of United States Patent No. 10,021,380
 22 (the “‘380 patent”), which is attached hereto as “Exhibit 1.”
 23          6.     The ‘380 patent is valid and enforceable.
 24          7.     TCL has been and is directly infringing at least one of the 30 claims of
 25 the ‘380 patent. TCL has made and sold and is making and selling the televisions,
 26 including the “Class 3-Series,” “Class 4-Series,” “Class 5-Series,” and “Class 6-
 27 Series,” which embody claims of the ‘380 patent. Without limiting the claims that
 28 will be asserted or the products that will be accused of infringement in this action,
      Complaint for Patent Infringement         -2-                  Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 3 of 15 Page ID #:3



  1 TCL infringes claim 6 of the ‘380 patent by making and selling the Class 6-Series
  2 55R617 (the “6-Series”), by performing TCL’s “Action Smoothing,” which
  3 decreases “judder” or “stutter.”
  4                 a.     The apparatus of claim 6 comprises “a storage adapted to: store
  5          a sequence of image frames[.]” (Ex. 1 at 113:28-30.) The 6-Series is an
  6          apparatus with storage to store a sequence of image frames.
  7                 b.     The claim 6 apparatus comprises “a processor communicably
  8          coupled to the storage and adapted to: obtain from said storage a first image
  9          frame associated with a first chronological position in the sequence image
 10          frames and a second image frame associated with a second chronological
 11          position in the sequence of image frames[.]” (Ex. 1 at 113:31-37.) The 6-
 12          Series has a processor and a storage, both of which are connected. The 6-
 13          Series receives a video stream that consists of a series of still image frames in
 14          a chronological sequence. The 6-Series’ processor obtains the still images
 15          from the storage, each of which are associated with the chronological order.
 16                 c.     The processor of claim 6 is further adapted to “expand the first
 17          image frame to generate a modified first image frame, wherein the modified
 18          first image frame is different from the first image frame; [and] expand the
 19          second image frame to generate a modified second image frame, wherein the
 20          modified second image frame is different from the second image frame[.]”
 21          (Ex. 1 at 133:38-44.) The 6-Series is capable of 4K UHD picture quality,
 22          with a native resolution of 4K. https://www.tclusa.com/products/home-
 23          theater/6-series. The 6-Series’ processor is adapted to upscale lower
 24          resolutions to match the 6-Series native resolution.
 25                 d.     The claim 6 processor is adapted to “combine the modified first
 26          image frame and the modified second image frame to generate a modified
 27          combined image frame, the modified combined image frame having first and
 28          second opposing sides defining a first dimension and third and fourth
      Complaint for Patent Infringement         -3-                   Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 4 of 15 Page ID #:4



  1          opposing sides defining a second dimension[.]” (Ex. 1 at 113:45-50.) The 6-
  2          Series performs a method of motion interpolation by creating an artificial
  3          image frame, i.e. an image frame not provided in the video stream, by
  4          combining the first and second modified image frames. This modified
  5          combined image frame represents the 6-Series’ approximation of what an
  6          intermediate frame—between the first and second modified image frames—
  7          would look like. This feature can be enabled under the “Advanced Picture
  8          Settings” menu of the 6-Series.
  9                 e.     The claim 6 apparatus’ processor is adapted to “display the
 10          modified combined image frame.” (Ex. 1 at 113:51.) The 6-Series displays
 11          the modified combined image frame after displaying the first modified image
 12          frame and before displaying the second modified image frame.
 13                    Count 2 – Infringement of U.S. Patent No. 9,699,444
 14          8.     VDPP is the exclusive owner of United States Patent No. 9,699,444
 15 (the “‘444 patent”), which is attached hereto as “Exhibit 2.”
 16          9.     The ‘444 patent is valid and enforceable.
 17          10.    TCL has been and is directly infringing at least one of the 27 claims of
 18 the ‘444 patent. TCL has made and sold and is making and selling the 6-Series
 19 televisions, which embody claims of the ‘444 patent. Without limiting the claims
 20 that will be asserted or the products that will be accused of infringement in this
 21 action, TCL infringes claim 1 of the ‘444 patent by making and selling the 6-Series,
 22 which is designed to perform local dimming using TCL’s “Contrast Control Zone”
 23 technology with “up to 160 zones.” https://www.tclusa.com/products/home-
 24 theater/6-series.
 25                 a.     Claim 1 of the ‘444 patent claims an “apparatus comprising: a
 26          storage adapted to: store one or more image fames[.]” (Ex. 2 at 47:40-42.)
 27          The 6-Series is an apparatus with storage to store a sequence of image
 28          frames.
      Complaint for Patent Infringement         -4-                  Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 5 of 15 Page ID #:5



  1                 b.     The Claim 1 apparatus comprises “a processor adapted to:
  2          obtain a first image frame from a first video stream; [and] expand the first
  3          image frame to generate a modified image frame, wherein the modified
  4          image frame is different from the first image frame[.]” (Ex. 2 at 47:43-47.)
  5          The 6-Series is capable of 4K UHD picture quality, with a native resolution
  6          of 4K. https://www.tclusa.com/products/home-theater/6-series. The 6-Series’
  7          processor is adapted to upscale lower resolutions to match the 6-Series native
  8          resolution.
  9                 c.     The processor of claim 1 is adapted to “generate a bridge frame,
 10          wherein the bridge frame is a non-solid color, wherein the bridge frame is
 11          different from the first image frame and different from the modified image
 12          frame[.]” (Ex. 2 at 47:48-51.) The 6-Series is a direct-backlight LED LCD
 13          TV, which means that the 6-Series displays video using two separate layers.
 14          The front layer is liquid crystal layer (the “LCM Layer”) containing millions
 15          of pixels, each of which is split into subpixels of the primary colors: red,
 16          green, and blue. The back layer is a backlight unit of LED lights (the “BLU”)
 17          that illuminates the LCM Layer. In order to achieve deeper black levels and
 18          higher contrast levels, the 6-Series will dynamically turn off localized areas
 19          of the BLU—areas where the image should be black, resulting in a bridge
 20          frame that is non-solid, i.e., parts of the frame are black, parts of the frame
 21          are white, and parts of the frame are a gradient thereof. “TCL’s Contrast
 22          Control Zone technology individually optimizes the image across up to 160
 23          zones to yield striking contrast between light and dark areas.”
 24          https://www.tclusa.com/products/home-theater/6-series.
 25                 d.     In claim 1, the processor is adapted to “blend the modified
 26          image frame with the bridge frame to generate a blended modified image
 27          frame; and display the blended modified image frame.” (Ex. 2 at 47:52-54.)
 28          The 6-Series blends the bridge frame (the locally-dimmed BLU image) with
      Complaint for Patent Infringement         -5-                  Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 6 of 15 Page ID #:6



  1          the modified image frame (the upscaled RGB image of the LCM) to create
  2          and display the blended modified image frame.
  3          11.    Further, TCL’s Class 3-Series, Class 4-Series, Class 5-Series, and
  4 Class 6-Series, infringe claim 27 of the ‘444 patent by performing “black frame
  5 insertion” in a manner that infringes the ‘444 patent. Without limiting the claims
  6 that will be asserted or the products that will be accused of infringement in this
  7 action, TCL’s 6-Series infringes claim 27 as follows:
  8                 a.     Claim 27, which is dependent on claim 26, claims an “apparatus
  9          comprising: a storage adapted to: store one or more image frames[.]” (Ex. 2
 10          at 50:37-39.) The 6-Series is an apparatus with storage to store a sequence of
 11          image frames.
 12                 b.     The claim 27 apparatus comprises “a processor adapted to:
 13          obtain a first image from a first video stream [.]” (Ex. 2 at 50:40-41.) The 6-
 14          Series is equipped with a graphics processing unit adapted to obtain images
 15          that together make a video stream.
 16                 c.     The claim 27 processor is adapted to “generate a modified
 17          image frame by . . . expanding the first image frame . . . wherein the modified
 18          image frame is different from the first image frame[.]” (Ex. 2 at 50:42-49.)
 19          The 6-Series is capable of 4K UHD picture quality, with a native resolution
 20          of 4K. https://www.tclusa.com/products/home-theater/6-series. The 6-Series’
 21          processor is adapted to upscale lower resolutions to match the 6-Series native
 22          resolution.
 23                 d.     The claim 27 processor is further adapted to “generate a bridge
 24          frame, wherein the bridge frame is a solid color, wherein the bridge frame is
 25          different from the first image frame and different from the modified image
 26          frame[.]” (Ex. 2 at 50:50-53.) The bridge frame is black. (Id. at 50:56-57.)
 27          All televisions display video as a series of still images. These images change
 28          quickly enough to produce the illusion of motion—much like a flip book.
      Complaint for Patent Infringement           -6-                Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 7 of 15 Page ID #:7



  1          Because televisions are unable to produce truly moving images, the human
  2          eye perceives the “moving” object as blurred. To reduce this perceived
  3          motion blur, the 6-Series practices the invention of claim 27 by generating a
  4          solid black bridge frame and inserting the bridge frame between the modified
  5          image frames.
  6                 e.     The claim 27 apparatus then will “display the modified image
  7          frame; and display the bridge frame.” (Ex. 2 at 50:54-55.) The 6-Series
  8          displays the modified image frame, and then displays the solid black bridge
  9          frame.
 10                   Count 3 – Infringement of U.S. Patent No. 9,948,922
 11          12.    VDPP is the exclusive owner of United States Patent No. 9,948,922
 12 (the “‘922 patent”), which is attached hereto as “Exhibit 3.”
 13          13.    The ‘922 patent is valid and enforceable.
 14          14.    TCL has been and is directly infringing at least one of the 12 claims of
 15 the ‘922 patent. TCL has made and sold and is making and selling the Class 3-
 16 Series, Class 4-Series, Class 5-Series, and Class 6-Series televisions, which embody
 17 claims of the ‘922 patent. Without limiting the claims that will be asserted or the
 18 products that will be accused of infringement in this action, TCL infringes claim 2
 19 of the ‘922 patent by making and selling the 6-Series, which is designed to perform
 20 “black frame insertion” in a manner that infringes the ‘922 patent.
 21                 a.     Claim 2 of the ‘922 patent, which is dependent on claim 1,
 22          claims an “apparatus comprising: a storage adapted to: store one or more
 23          image fames[.]” (Ex. 3 at 113:27-29.) The 6-Series is an apparatus with
 24          storage to store a sequence of image frames.
 25                 b.     The claim 2 apparatus includes “a processor adapted to: obtain a
 26          first image frame and a second image frame from a first video stream[.]” (Ex.
 27          3 at 113:30-32.) The 6-Series has a processor adapted to acquire a sequence
 28          of images that make a video stream.
      Complaint for Patent Infringement         -7-                  Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 8 of 15 Page ID #:8



  1                 c.      The processor of claim 2 is adapted to       “generate a first
  2          modified image frame by expanding the first image frame, wherein the first
  3          modified image frame is different from the first image frame; [and] generate
  4          a second modified image frame by expanding the second image frame,
  5          wherein the second modified image frame is different from the second image
  6          frame[.]” (Ex. 3 at 113:33-39.) The 6-Series is capable of 4K UHD picture
  7          quality,         with        a     native      resolution         of        4K.
  8          https://www.tclusa.com/products/home-theater/6-series.      The        6-Series’
  9          processor is adapted to upscale lower resolutions to match the 6-Series native
 10          resolution.
 11                 d.      The claim 2 apparatus’ processor is adapted to “generate a
 12          bridge frame, wherein the bridge frame is a solid color, wherein the bridge
 13          frame is different from the first image frame and different from the second
 14          image frame[.]” (Ex. 3 at 113:40-43.) “[T]he bridge frame is black.” (Id. at
 15          113:47-48.) All televisions display video as a series of still images. These
 16          images change quickly enough to produce the illusion of motion—much like
 17          a flip book. Because televisions are unable to produce truly moving images,
 18          the human eye perceives the “moving” object as blurred. To reduce this
 19          perceived motion blur, the 6-Series practices the invention of claim 2 by
 20          generating a solid black bridge frame and inserting the bridge frame between
 21          the modified image frames.
 22                 e.      The processor of claim 2 is adapted to “display the first
 23          modified image frame; display the bridge frame; and display the second
 24          modified image frame.” (Ex. 3 at 113:44-46.) The 6-Series displays the first
 25          modified image frame, then displays the solid black bridge frame, then
 26          displays the second modified image frame.
 27                     Count 4 – Infringement of U.S. Patent No. 9,426,452
 28          15.    VDPP is the exclusive owner of United States Patent No. 9,426,452
      Complaint for Patent Infringement         -8-                 Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 9 of 15 Page ID #:9



  1 (the “‘452 patent”), which is attached hereto as “Exhibit 4.”
  2          16.    The ‘452 patent is valid and enforceable.
  3          17.    TCL has been and is directly infringing at least one of the 4 claims of
  4 the ‘452 patent. TCL has made and sold and is making and selling more than 50
  5 models of mobile phones and tablets under the “Alcatel” brand that infringe claims
  6 of the ‘452 patent. Without limiting the claims that will be asserted or the products
  7 that will be accused of infringement in this action, TCL infringes claim 2 of the
  8 ‘452 patent by making and selling the Alcatel 7 mobile phone.
  9                 a.     Claim 2 of the ‘452 patent claims an “apparatus comprising: a
 10          storage adapted to: store one or more image fames[.]” (Ex. 4 at 46:42-44.)
 11          The Alcatel 7 is an apparatus with storage to store a sequence of image
 12          frames.
 13                 b.     The claim 2 apparatus includes “a processor adapted to: obtain a
 14          first image from a first video stream; obtain a second image from a second
 15          video stream, wherein the first image is different from the second image;
 16          [and] stitch together the first image and the second image to generate a
 17          stitched image frame[.]” (Ex. 4 at 46:45-51.) The Alcatel 7 includes a
 18          MT6736TA Octa-Core processor, https://us.alcatelmobile.com/
 19          alcatel-7/, which facilitates the execution of the Alcatel 7’s video chat feature
 20          through, for example, Google Hangouts. The processor obtains image frames
 21          from at least two separate video streams: one for each participant in the video
 22          chat. The processor then creates a stitched image frame by combining the
 23          two video streams within the same image frame.
 24                 c.     The processor of claim 2 is adapted to          “generate a first
 25          modified image frame by removing a first portion of the stitched image
 26          frame; generate a second modified image frame by removing a second
 27          portion of the stitched image frame; [and] generate a third modified image
 28          frame by removing a third portion of the stitched image frame; wherein the
      Complaint for Patent Infringement         -9-                   Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 10 of 15 Page ID #:10



   1          first modified image frame, the second modified image frame, and the third
   2          modified image frame are different from each other[.]” (Ex. 4 at 46:52-60.)
   3          The processor creates three modified image frames from the stitched image
   4          frame by removing two of the primary colors (red, green, and blue) in each
   5          modified image frame, resulting in a modified image frame representing only
   6          the red components, a second modified image frame representing only the
   7          green components, and a third modified image frame representing only the
   8          blue components.
   9                 d.     The claim 2 apparatus’ processor is adapted to “identify a bridge
  10          frame [and] blend the first modified image frame with the bridge frame to
  11          generate a first blended frame; blend the second modified image frame with
  12          the bridge frame to generate a second blended frame; blend the third
  13          modified image frame with the bridge frame to generate a third blended
  14          frame [and] overlay the first blended frame, the second blended frame, and
  15          the third blended frame to generate a combined frame[.]” (Ex. 4 at 46:61-
  16          47:3.) The Alcatel 7 has a 6” LCD display screen that consists of a liquid
  17          crystal layer (the “LCM Layer”) containing millions of pixels, each of which
  18          is split into subpixels of the primary colors: red, green, and blue, and a
  19          backlight unit of LED lights (the “BLU”) that illuminates the LCM Layer.
  20          This Backlight unit emits white light and is identified by the processor as the
  21          bridge frame. The modified image frames, when blended with the backlight
  22          frame show the respective red, green, or blue colors of the first image of the
  23          video chat. When those blended frames are overlayed, the video chat image
  24          is shown in its full range of colors.
  25                 e.     Finally, the processor of claim 2 is adapted to “display the
  26          combined frame.” (Ex. 4 at 47:4.) The Alcatel 7 displays the combined, full-
  27          color video chat image.
  28
       Complaint for Patent Infringement          -10-                Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 11 of 15 Page ID #:11



   1                  Count 5 – Infringement of U.S. Patent No. 9,942,487
   2          18.    VDPP is the exclusive owner of United States Patent No. 9,942,487
   3 (the “‘487 patent”), which is attached hereto as “Exhibit 5.”
   4          19.    The ‘487 patent is valid and enforceable.
   5          20.    TCL has and is directly infringing at least one of the 7 claims of the
   6 ‘487 patent. TCL has made and sold and is making and selling televisions that
   7 infringe claims of the ‘487 patent. Without limiting the claims that will be asserted
   8 or the products that will be accused of infringement in this action, TCL infringes
   9 claim 2 of the ‘487 patent by making and selling the 6-Series, which performs
  10 “backlight scanning” to minimize the effects of perceived motion blur in a manner
  11 that infringes the ‘487 patent. To combat motion blur caused by image persistence,
  12 the 6-Series does not display an entire image at one given moment; rather, 6-Series
  13 displays only a first portion of the image, and then it will display only a second
  14 portion of the image.
  15                 a.     Claim 2 of the ‘487 patent claims an “apparatus comprising: a
  16          storage configured to: store a compressed image frame and temporal
  17          redundancy information[.]” (Ex. 5 at 23:17-20.) The 6-Series has a processor
  18          and a storage, both of which are connected. The storage is configured to store
  19          compressed images and corresponding temporal redundancy information.
  20                 b.     The Claim 2 apparatus comprises “a processor configured to:
  21          receive the compressed image frame and the temporal redundancy
  22          information; [and] decompress the image frame[.]” (Ex. 5 at 23:21-24.) The
  23          processor is “configured to: decompress the image frame based on the
  24          temporal redundancy information.” (Id. at 24:12-15.) The 6-Series’ processor
  25          is configured to receive the compressed image frames and, using the
  26          temporal redundancy information, decompress the image frames for display
  27          as video.
  28                 c.     The processor of claim 2 is adapted to “generate a plurality of
       Complaint for Patent Infringement        -11-                 Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 12 of 15 Page ID #:12



   1          bridge frames that are different from the image frame, wherein the plurality
   2          of bridge frames includes: a first bridge frame having a first width, the first
   3          bridge frame comprising a first white rectangle in an upper portion of the
   4          first bridge frame, the first white rectangle having the first width; and a
   5          second bridge frame having a second width, the second bridge frame
   6          comprising a dark rectangle in an upper portion of the second bridge frame,
   7          the dark rectangle having the second width[.]” (Ex. 5 at 23:25-35.) The 6-
   8          Series processor generates a series of bridge frames that act as templates for
   9          the display of each image frame. Each bridge frame includes a white portion
  10          that represents the visible portion of each image frame that will be displayed.
  11          The 6-Series generates a first bridge frame with a white rectangle in the
  12          upper portion of the image frame that extends the width of the image frame.
  13          The 6-Series will also generate a second bridge frame with a black rectangle,
  14          this rectangle occupying the same space as the white rectangle of the first
  15          bridge frame.
  16                 d.     Having generated the bridge frames, the processor of claim 2
  17          will then “blend the image frame and the plurality of bridge frames,
  18          generating a plurality of blended frames, wherein the plurality of blended
  19          frames include: a first blended frame that includes the first portion of the
  20          image frame in an upper portion of the first blended frame; and a second
  21          blended frame that includes the dark rectangle in an upper portion of the
  22          second blended frame[.]” (Ex. 5 at 24:1-9.) The 6-Series applies the
  23          generated bridge frames to each image frame, creating multiple blended
  24          frames. The 6-Series creates a blended frame with the upper portion of the
  25          image frame visible, and the 6-Series creates a second blended frame with
  26          the upper portion of the image frame black.
  27                 e.     Finally, the processor of claim 2 is adapted to “display the
  28          plurality of blended frames consecutively within a video.” (Ex. 5 at 24:10-
       Complaint for Patent Infringement        -12-                  Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 13 of 15 Page ID #:13



   1          11.) The 6-Series displays the blended frames as a video, minimizing motion
   2          blur.
   3                   Count 6 – Infringement of U.S. Patent No. 9,781,408
   4          21.     VDPP is the exclusive owner of United States Patent No. 9,781,408
   5 (the “‘408 patent”), which is attached hereto as “Exhibit 6.”
   6          22.     The ‘408 patent is valid and enforceable.
   7          23.     TCL has and is directly infringing at least one of the 24 claims of the
   8 ‘408 patent. TCL has made and sold and is making and selling televisions that
   9 infringe claims of the ‘408 patent. Without limiting the claims that will be asserted
  10 or the products that will be accused of infringement in this action, TCL infringes
  11 claim 2 of the ‘408 patent by making and selling the 6-Series, which performs
  12 “backlight scanning” to minimize the effects of perceived motion blur in a manner
  13 that infringes the ‘408 patent. To combat motion blur caused by image persistence,
  14 the 6-Series does not display an entire image at one given moment; rather, the 6-
  15 Series displays only a first portion of the image, and then it will display only a
  16 second portion of the image.
  17                  a.    Claim 2 of the ‘487 patent, which is dependent on claim 1,
  18          claims an “apparatus comprising: a storage adapted to store one or more
  19          image frames[.]” (Ex. 6 at 113:2-3.) The 6-Series is an apparatus that stores
  20          video as a sequence of image frames.
  21                  b.    The claim 2 apparatus comprises “a processor adapted to: obtain
  22          a first image frame from a first video stream [and] expand the first image
  23          frame to generate a modified image frame, wherein the modified image
  24          frame is different from the first image frame[.]” (Ex. 6 at 113:4-8.) The 6-
  25          Series is capable of 4K UHD picture quality, with a native resolution of 4K.
  26          https://www.tclusa.com/products/home-theater/6-series.       The      6-Series’
  27          processor is adapted to upscale lower resolutions to match the 6-Series native
  28          resolution when the processor obtains image frames from a video stream.
       Complaint for Patent Infringement         -13-                 Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 14 of 15 Page ID #:14



   1                 c.     The claim 2 processor is adapted to “generate a first altered
   2          image frame that includes first and second non-overlapping portions, wherein
   3          the first non-overlapping portion comprises a first portion of the modified
   4          image frame, wherein the first image frame does not include the second non-
   5          overlapping portion, wherein the modified image frame does not include the
   6          second non-overlapping portion[.]” (Ex. 6 at 113:9-16.) “[T]he second non-
   7          overlapping portion of the first altered frame is black.” (Id. at 113:28-29.)
   8          The 6-Series generates an altered image frame of the expanded image frame
   9          where one portion of the altered image frame is the modified image frame,
  10          and another portion of the altered image frame is black.
  11                 d.     The claim 2 processor is adapted to “generate a second altered
  12          image frame that includes third and fourth non-overlapping portions, wherein
  13          the third non-overlapping portion comprises a second portion of the modified
  14          image frame, the second portion of the modified image frame being different
  15          from the first portion of the modified image frame, wherein the first image
  16          frame does not include the fourth non-overlapping portion, wherein the
  17          modified image frame does not include the fourth non-overlapping portion.
  18          (Ex. 6 at 113:17-26.) The 6-Series generates a second altered image frame of
  19          the expanded image frame where one portion of the altered image frame is
  20          the modified image frame (but not the portion of the modified image frame
  21          that is visible in the first altered image frame), and another portion of the
  22          altered image frame (the fourth non-overlapping portion) does not include the
  23          image frame or modified image frame, i.e., the other portion is black. (See
  24          Ex. 6 at 113: 30-31 (dependent claim 3).)
  25                                       Prayer for Relief
  26          WHEREFORE, VDPP prays for the following relief against TCL:
  27          (a)    Judgment that TCL has directly infringed the ‘380, ‘444, ‘922, ‘452,
  28                 487, and ‘408 patents;
       Complaint for Patent Infringement         -14-                    Case No. 5:19-CV-2019
Case 5:19-cv-02019-JVS-SHK Document 1 Filed 10/22/19 Page 15 of 15 Page ID #:15



   1          (b)    A fair and reasonable royalty;
   2          (c)    Pre-judgment interest and post-judgment interest at the maximum rate
   3                 allowed by law;
   4          (d)    A post-judgment injunction; and
   5          (e)    Such other and further relief as the Court may deem just and proper.
   6
   7 Date: October 22, 2019                            /Marc E. Hankin/
                                                       Marc E. Hankin
   8                                                   marc@hankinpatentlaw.com
                                                       HANKIN PATENT LAW APC
   9                                                   124 Wilshire Blvd., Suite 1265
                                                       Los Angeles, CA 90025
  10                                                   Telephone: 310.979.3600
                                                       Facsimile: 310.979.3603
  11
                                                       Matthew M. Wawrzyn (pro hac vice
  12                                                   pending)
                                                       matt@wawrzynlaw.com
  13                                                   WAWRZYN LLC
                                                       2700 Patriot Blvd, Suite 250
  14                                                   Glenview, IL 60026
                                                       Telephone: 847.656.5848
  15
                                                       Attorneys for VDPP LLC
  16
  17                                       Demand for Jury Trial
  18       VDPP demands a trial by jury on all matters and issues triable by jury.
  19 Date: October 22, 2019                   /Marc E. Hankin/
                                              Marc E. Hankin
  20                                          marc@hankinpatentlaw.com
                                              HANKIN PATENT LAW APC
  21                                          124 Wilshire Blvd., Suite 1265
                                              Los Angeles, CA 90025
  22                                          Telephone: 310.979.3600
                                              Facsimile: 310.979.3603
  23
                                              Matthew M. Wawrzyn (pro hac vice
  24                                          pending)
                                              matt@wawrzynlaw.com
  25                                          WAWRZYN LLC
                                              2700 Patriot Blvd, Suite 250
  26                                          Glenview, IL 60026
                                              Telephone: 847.656.5848
  27
                                              Attorneys for VDPP LLC
  28
       Complaint for Patent Infringement            -15-                 Case No. 5:19-CV-2019
